In a proceeding pursuant to CPLR article 78, inter alia, to compel the petitioner’s release into the general prison population from involuntary protective custody, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Martin, J.), entered October 22, 1984, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The lawfulness of the petitioner’s confinement in protective custody was rendered moot by his release into the general prison population while this CPLR article 78 proceeding was pending. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.